UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number 1-10799 ADDvantage Technologies Group, Inc. (Exact name of registrant as specified in its charter) OKLAHOMA 73-1351610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1221 E. Houston Broken Arrow, Oklahoma 74012 (Address of principal executive office) (918) 251-9121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Shares outstanding of the issuer's $.01 par value common stock as of July 31, 2012 were 10,189,120. ADDVANTAGE TECHNOLOGIES GROUP, INC. Form 10-Q For the Period Ended June 30, 2012 PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Balance Sheets 2 June 30, 2012 (unaudited) and September 30, 2011 (audited) Consolidated Statements of Operations and Comprehensive Income (unaudited) 4 Three and Nine Months Ended June 30, 2012 and 2011 Consolidated Statements of Cash Flows (unaudited) 5 Nine Months Ended June 30, 2012 and 2011 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 4. Controls and Procedures. 14 PART II - OTHER INFORMATION Item 6. Exhibits. 15 SIGNATURES 1 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30, (unaudited) September 30, (audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $300,000 Income tax refund receivable Inventories, net of allowance for excess and obsolete inventory of $1,908,000 and $1,556,000, respectively Prepaid expenses Deferred income taxes Total current assets Property and equipment, at cost: Land and buildings Machinery and equipment Leasehold improvements Total property and equipment, at cost Less accumulated depreciation and amortization ) ) Net property and equipment Other assets: Deferred income taxes – Goodwill Other assets Total other assets Total assets $ $ See notes to unaudited consolidated financial statements. 2 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30, (unaudited) September 30, (audited) Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Notes payable – current portion Total current liabilities Notes payable, less current portion Deferred income taxes – Other liabilities – Shareholders’ equity: Common stock, $.01 par value; 30,000,000 shares authorized; 10,465,323 and 10,431,354 shares issued, respectively; and 10,189,120 and 10,207,390 shares outstanding, respectively 104,653 104,314 Paid in capital ) ) Retained earnings Accumulated other comprehensive loss: Unrealized loss on interest rate swap, net of tax – ) Total shareholders’ equity before treasury stock Less: Treasury stock, 276,203 and 223,964 shares, respectively, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited consolidated financial statements. 3 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, Sales: Net new sales income $ Net refurbished sales income Net service income Total net sales Cost of sales Gross profit Operating, selling, general and administrative expenses Income from operations Interest expense Income before provision for income taxes Provision for income taxes Net income Other comprehensive income: Unrealized gain (loss) on interest rate swap, net of taxes – ) Comprehensive income $ Earnings per share: Basic $ Diluted $ Weighted average shares used in per share calculation: Basic Diluted See notes to unaudited consolidated financial statements. 4 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended June 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for excess and obsolete inventories Gain on disposal of property and equipment – ) Deferred income tax Share based compensation expense Changes in assets and liabilities: Accounts receivable Income tax refund receivable ) Inventories Prepaid expenses Other assets Accounts payable ) Accrued expenses ) ) Net cash provided by operating activities Investing Activities Acquisition of net operating assets, net of cash required – ) Additions to machinery and equipment ) ) Disposals of machinery and equipment – Additions of land and buildings ) – Net cash used in investing activities ) ) Financing Activities Payments on notes payable ) ) Purchase of treasury stock ) – Proceeds from stock options exercised Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental schedule of noncash operating activities: Unrealized gain on interest rate swap $ $ Deferred tax provision ) ) Unrealized gain on interest rate swap, net of tax $ $ See notes to unaudited consolidated financial statements. 5 Note 1 - Basis of Presentation and Description of Business Basis of presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.However, the information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading.The consolidated financial statements as of September 30, 2011 have been audited by an independent registered public accounting firm.It is suggested that these consolidated financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011. Description of business ADDvantage Technologies Group, Inc., through its subsidiaries Tulsat Corporation, Tulsat-Atlanta LLC, ADDvantage Technologies Group of Nebraska (dba Tulsat-Nebraska), ADDvantage Technologies Group of Texas, Inc. (dba Tulsat-Texas), NCS Industries, Inc.,ADDvantage Technologies Group of Missouri, Inc. (dba ComTech Services) and Broadband Remarketing International, LLC (dba Adams Global Communications) (collectively, the “Company”), sells new, surplus and re-manufactured cable television equipment throughout North America, Central America, South America and, to a substantially lesser extent, other international regions that utilize the same technology.In addition, the Company also repairs cable television equipment for various cable companies.The Company operates in one business segment and product sales consist of different types of equipment used in the cable television equipment industry. FASB accounting standards codification The Company follows accounting standards set by the Financial Accounting Standards Board (“FASB”).The FASB sets generally accepted accounting principles (“GAAP”) that the Company follows to ensure that the Company’s financial condition, results of operations and cash flows are consistently reported.References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification (“Codification” or “ASC”). Fair value of financial instruments The carrying amounts of accounts receivable and accounts payable approximate fair value due to their short maturities. Impact of recently issued accounting standards In June 2011, the FASB issued Accounting Standards Update 2011-05, Presentation of Comprehensive Income.This Update amended the provisions of FASB ASC 220-10 by eliminating the option of reporting other comprehensive income in the statement of changes in stockholders’ equity.Companies will have the option of presenting net income and other comprehensive income in a single, continuous statement of comprehensive income or presenting two separate but consecutive statements of net income and comprehensive income.The new presentation requirements are effective for interim and annual periods beginning after December 15, 2011.We have adopted the new disclosure requirements in our consolidated financial statements. Reclassifications Certain reclassifications have been made to the June 30, 2011 financial statements to conform to the June 30, 2012 presentation.These reclassifications had no effect on previously reported results of operations or retained earnings. 6 Note 2 – Earnings Per Share Basic earnings per share are based on the sum of the average number of common shares outstanding and issuable restricted and deferred shares.Diluted earnings per share include any dilutive effect of stock options and restricted stock.In computing the diluted weighted average shares, the average stock price for the period is used in determining the number of shares assumed to be reacquired under the treasury stock method from the exercise of options. Basic and diluted earnings per share for the three and nine months ended June 30, 2012 and 2011 are: Three Months Ended June 30, Nine Months Ended June 30, Net income attributable to common shareholders $ Basic weighted average shares Effect of dilutive securities: Stock options Diluted weighted average shares Earnings per common share: Basic $ Diluted $ Note 3 – Line of Credit and Notes Payable Notes Payable The Company has an Amended and Restated Revolving Credit and Term Loan Agreement (“Credit and Term Loan Agreement”), which includes two separate term loans, which are also collateralized by inventory, accounts receivable, equipment and fixtures and general intangibles.The first term loan has an outstanding balance of $1.7 million at June 30, 2012 and is due on November 20, 2021, with monthly principal payments of $15,334 plus accrued interest.The interest rate is the prevailing 30-day LIBOR rate plus 1.4% (1.64% at June 30, 2012) and is reset monthly. On March 12, 2012, the Company paid off the outstanding amount owed of $9.4 million under the second term loan under the Credit and Term Loan Agreement. In connection with the loan payoff, the Company also terminated the associated interest rate swap agreement for $0.8 million. Line of Credit The Company has a $7.0 million Revolving Line of Credit (“Line of Credit”) under the Credit and Term Loan Agreement with its primary financial lender.At June 30, 2012, the Company had no amount outstanding under the Line of Credit.The Line of Credit requires quarterly interest payments based on the prevailing 30-day LIBOR rate plus 2.75% (2.99% at June 30, 2012), and the interest rate is reset monthly.Any outstanding balance under the Line of Credit is due on November 30, 2012.Borrowings under the Line of Credit are limited to the lesser of $7.0 million or the net balance of 80% of qualified accounts receivable plus 50% of qualified inventory less any outstanding term note balances identified in the Credit and Term Loan Agreement and less the fair value of the interest rate swap agreement in excess of $900,000.Under these limitations, the Company’s total Line of Credit borrowing base was $7.0 million at June 30, 2012.Since the term loan was paid off and the interest rate swap was terminated in March 2012, the Line of Credit borrowing base is no longer limited by these items.Among other financial covenants, the Line of Credit agreement provides that the Company must maintain a fixed charge ratio of coverage (EBITDA to total fixed charges) of not less than 1.25 to 1.0, determined quarterly, and restricts the payment of dividends to no more than 50% of the Company’s net income.The Line of Credit is collateralized by inventory, accounts receivable, equipment and fixtures and general intangibles. The carrying value of the Company’s borrowings approximates fair value since the interest rate fluctuates periodically based on a floating interest rate. 7 Note 4 – Derivative Financial Instruments On March 12, 2012, the Company terminated its interest rate swap agreement for $0.8 million in connection with paying off the associated term loan as discussed above.The termination payment was recorded as interest expense. Note 5 – Stock Option Plans Plan Information The 1998 Incentive Stock Plan (the “Plan”) provides for awards of stock options and restricted stock to officers, directors, key employees and consultants.The Plan provides that upon any issuance of additional shares of common stock by the Company, other than pursuant to the Plan, the number of shares covered by the Plan will increase to an amount equal to 10% of the then outstanding shares of common stock.Under the Plan, option prices will be set by the Board of Directors and may be greater than, equal to, or less than fair market value on the grant date. At June 30, 2012, 1,024,656 shares of common stock were reserved for the exercise of, or lapse of restrictions on, stock awards under the Plan.Of these reserved shares, 306,956 shares were available for future grants. Stock Options Stock options are accounted for in accordance with the provisions of FASB ASC 718, Stock Compensation.FASB ASC 718 requires all share-based payments to employees, including grants of employee stock options, be recognized in the financial statements based on their grant date fair value over the requisite service period.Compensation expense for share-based awards is included in the operating, selling, general and administrative expense section of the Company’s Consolidated Statements of Income and Comprehensive Income. Stock options are valued at the date of the award, which does not precede the approval date, and compensation cost is recognized on a straight-line basis over the vesting period.Stock options granted to employees generally become exercisable over a four or five-year period from the date of grant and generally expire ten years after the date of grant.Stock options granted to the Board of Directors generally become exercisable on the date of grant and generally expire ten years after the grant. A summary of the status of the Company's stock options at June 30, 2012 and changes during the nine months then ended is presented below: Shares Wtd. Avg. Ex. Price Outstanding at September 30, 2011 $ Granted $ Exercised ) $ Expired – – Forfeited – – Outstanding at June 30, 2012 $ Exercisable at June 30, 2012 $ The Company granted nonqualified stock options totaling 250,000 shares for the nine months ended June 30, 2012.The Company estimated the fair value of the options granted using the Black-Scholes option valuation model.The Company estimated the expected term of options granted based on the historical grants and exercises of the Company’s options.The Company estimated the volatility of its common stock at the date of the grant based on both the historical volatility as well as the implied volatility on its common stock, consistent with FASB ASC 718.The Company based the risk-free rate that is used in the Black-Scholes option valuation model on the implied yield in effect at the time of the option grant on U.S. Treasury zero-coupon issues with equivalent expected term.The Company has never paid cash dividends on its common stock and does not anticipate paying cash dividends in the foreseeable future.Consequently, the Company used an expected dividend yield of zero in the Black-Scholes option valuation model.The Company amortizes the resulting fair value of the options ratably over the vesting period of 8 the awards.The Company used historical data to estimate the pre-vesting option forfeitures and records share-based expense only for those awards that are expected to vest. The estimated fair value at date of grant for stock options utilizing the Black-Scholes option valuation model and the assumptions that were used in the Black-Scholes option valuation model for the nine months ended June 30, 2012 are as follows: Nine Months Ended June 30, 2012 Estimated fair value of options at grant date $ Black-Scholes model assumptions: Average expected life (years) 6 Average expected volatility factor 41
